Title: Abigail Adams’ Diary of her Voyage from Boston to Deal, 20 June–20 July 1784
From: Adams, John
To: 



      Sunday June 20 1784.
      
      
       Embarked on Board the ship Active Capt. Lyde commander, with my daughter and 2 servants for London. To go back to the painfull Scenes I endured in taking leave of my Friends and Neighbours will but excite them over again. Suffice it to say that I left my own House the 18 of June. Truly a house of mourning; full of my Neighbours. Not of unmeaning complimenters, but the Honest yeomanary, their wifes and daughters like a funeral procession, all come to wish me well and to pray for a speedy return.—Good Heaven, what were my sensations? Heitherto I had fortified my mind. Knowing I had to act my little part alone, I had possessd myself with calmness, but this was too much for me, so I shook them by the hand mingling my tears with theirs, and left them. I had after this to bid my neices, adieu. And then another scene still more afflictive, an aged Parent from whom I had kept the day of my departure a secret knowing the agony she would be in. 1 calld at her door. As soon as the good old Lady beheld me, the tears rolled down her aged cheek, and she cried out O! why did you not tell me you was going so soon? Fatal day! I take my last leave; I shall never see you again. Carry my last blessing to my son.—I was obliged to leave her in an agony of distress, myself in no less. My good Sister Cranch who accompanied me to Town endeavourd to amuse me and to console me. I was glad to shut myself up the remainder of the day and to be denied to company. Saturday I had recoverd some from my fatigue and employed the day in writing to several of my Friends and in getting my baggage on Board. Several of the Passengers calld upon me, amongst whom was a Col. Norton from Marthas Vinyard a Member of our Senate, a grave sedate Man about 50 Years of age. A Mr. Green an english Gentleman who was Seceretary to Admiral Arbuthnot when he was at Charlestown, a high monarckacal man you may easily discover but he behaves like a Gentleman. A Dr. Clark and Mr. Foster, Mr. Spear and a Capt. Mellicot make up the number of our male passengers. We have one Lady a name sake of mine, Mrs. Adams Daughter of the late Revd. Mr. Laurence of Lincoln whose Husband has been absent ever since the War, is a physician and setled abroad. A modest, amiable woman well educated with whom I had a passing acquaintance before I came on Board. Sunday at 12 oclock Mr. Foster sent his carriage for myself and daughter. We bid adieu to our Friends and were drove to Rows Wharf, from whence we allighted amidst an 100 Gentlemen who were upon the Wharf, to receive us. Mr. Smith handed me from the Carriage and I hastned into the ship from amidst the throng. The ship was soon under sail and we went of with a fine wind. About 2 oclock we reachd the light when the Capt. sent word to all the Ladies to put on their Sea cloaths and prepare for sickness. We had only time to follow his directions before we found ourselves all sick. To those who have never been at Sea or experienced this disspiriting malady tis impossible to discribe it, the Nausia arising from the smell of the Ship, the continual rolling, tossing and tumbling contribute to keep up this Disorder, and when once it seazeis a person it levels Sex and condition. My Servant Man was very attentive the first day, not sick at all, made our beds and did what I should not have put him upon in any other Situation for my maid was wholy useless and the sickest of either. Monday morning very fogy every Body on Board Sick except the Dr. and 3 or 4 old sea men. My Servant as bad as any. I was obliged to send a petition to the Capt. to release to me Jobe Feild whose place on board the ship I had procured for him. He came and amply supplied the others place. Handy, attentive, obligeing and kind, an excellent Nurse, we all prized him. He continued untill tuesday when we had a fine mor’g. Our sickness abated and we went upon Deck, beheld the vast and boundless ocean before us with astonishment, and wonder. How great, how Excellent, how stupendous He who formed, governs, and directs it.
      
      
      
       
        
   
   This record of the voyage of AA and AA2 to Europe is inserted here from a duodecimo volume bound in brown boards (M/AA/1, Adams Papers, Microfilms, Reel No. 197) that contains three brief journals kept by AA. The others (20–28 July 1787, 30 March-1 May 1788), since they help to fill large gaps in JA’s own Diary, are inserted in their chronological places below. These are the only three diaries known to have been kept by AA.


        
   
   As far back as 1782 AA had proposed joining her husband in Europe, and had even begged to do so. At first JA gave her qualified encouragement, but on 28 Dec. of that year he informed her that, having resigned all his commissions, he was waiting only for word from Congress to come home himself (Adams Papers). Expecting that the the Definitive Treaty would be settled and signed early in 1783, he was determined to sail home in one of the spring ships from the Texel. The delay in Hartley’s arrival in Paris rendered this impossible, and upon receipt of Congress’ vote of 1 May approving in principle (though not yet fully authorizing) a negotiation for a commercial treaty with Great Britain, he at once wrote to urge his wife to come over with their daughter, either immediately or in the spring (7 Sept. 1783, Adams Papers). He wrote still more urgently on 14 Oct., adding that “The Family affair which has been mentioned in Several of your Letters, may be managed very well. The Lady comes to Europe with you.—If the Parties preserve their Regard untill they meet again and continue to behave as they ought, they will be still young enough” (Adams Papers). These allusions are to AA2 and Royall Tyler, a young Harvard graduate (Class of 1776) and lawyer who had recently settled in Braintree and laid siege to AA2’s affections; see AA to JA, 23 Dec. 1782, and JA’s apprehensive reply, 22 Jan. 1783 (Adams Papers). On Tyler, who later gained celebrity as the first American playwright and distinction as a scholarly judge in Vermont, see DAB.Allen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements. His eventually unsuccessful suit of AA2 is fully documented in letters to be printed in the Adams Family Correspondence, Series II of the present edition. See also JA’s Diary, 1 July 1786, below, and note there.


        
   
   Despite trepidation about the rigors of the voyage itself and about her responsibilities as an American diplomat’s wife in European capitals, AA began preparations late in 1783, but she did not sail until she received absolute assurance that JA was appointed one of the commissioners to negotiate commercial treaties; because of Congress’ divided and vacillating mood, this was long in coming (AA to JA, 20 Nov. 1783, 3 Jan. 1784; Elbridge Gerry to AA, 16 April, 7 May 1784; all in Adams Papers). Thomas Jefferson, who on 7 May had been joined with JA and Franklin in the commission, replacing John Jay, hastened to Boston, as he wrote JA, 19 June, “in hopes of having the pleasure of attending Mrs. Adams to Paris and of lessening some of the difficulties to which she may be exposed” (Adams Papers; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:309). But he was too late to forestall her sailing in the Active, which was “much crowded” with passengers, as he reported the day after she sailed (to David Humphreys, 21 June; printed in sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., p. 311).


       
       
        
   
   The Active was owned, in part, by Joseph Foster of Boston, a fellow passenger on the voyage, as AA notes below; see also her Diary entry of 6 July. The master was Nathaniel Byfield Lyde, also of Boston. The activities of both owner and master may be traced to some extent in the Thwing Catalogue, MHi.


       
       
        
   
   JA’s mother, Susannah (Boylston) Adams Hall.


       
       
        
   
   AA reported to JA, 11 Feb. 1784, that she had found “an honest faithfull Man Servant,” one John Briesler, “who was brought up in the family of Genll. Palmer, has since lived with Col. Quincy and is recommended by both families” (Adams Papers). Briesler later married Esther Field, the daughter of a Braintree neighbor of the Adamses, who accompanied AA on this voyage, and the two remained fixtures in the households of the Adams family in Europe and America for many years. See AA to Mrs. Cranch, 10 Feb. 1788 (MWA).


       
       
        
   
   Probably the Job Field who had been confined in Mill Prison, Plymouth, England, as a prisoner of war and to whom JA had sent two guineas, 24 Oct. 1781, signing himself “your affectionate Friend and Neighbour” (LbC, Adams Papers).


       
      
      

      Wedensday 23 June.
      
      
       Our ship dirty, ourselves sick. Went upon deck and sent the servants down to clean her up: very little attention is paid on Board this Ship to that first of virtues cleanliness. I wonder this necessary virtue was not ranked amongst those which are called Cardinel and Deified. I have often reflected upon the observation of my best Friend, that of all Beings a Lady at Sea was the most dissagreable. To which I will add an other. That I cannot conceive any inducement sufficient to carry a Lady upon the ocean, but that of going to a Good Husband and kind parent. With the best accommodations it will be dreadfull, to a Lady of any delicacy. All the Gentlemen endeavour to make every thing agreable as possible. But we are but poor company, so sick, and so tosst with the motion of the Ship, which is excessive dissagreable from being too tight, loaded partly with oil which leaks and adds to the flavour. You who have never tried the Sea can form no Idea of it. Our state room is about 8 foot square with a small grated window. In this room were 3 cabbins for 3 persons, between which one chair could stand. The door opened into the cabbin where the Gentlemen slept. We were obliged to keep open our Door or be suffocated and poisoned so that we only closed it, to undress, and dress and sometimes so sick that we fell from side, to side, in doing it. The first days Jobe was obliged to put on and take of our shoes as moveing a finger would set us going. He layd himself down by the side of our door and slept upon the trunks two nights. He is the favorite of the whole Ship. Poor Brisler is not yet come to himself.
      
      

      Thursday 24 June.
      
      
       A fine wind and clear air but the Ship going before the wind rolls sadly. Dr. Clark has been well through the whole, and kindly attentive to us. If he had been our Brother he could not have been more so. I know not what we should have done without him. No airs, but a pleasent, Benevolent, friendly kindness, as tho he was rewarded by the disposition alone of doing good. Our Captain an exelent Sea man, but little attention to any thing besides his Sails and his ropes. The Stores on Board good, but the cook misirable. Not a Quarter part utensials enough for the passengers. I regret that I did not know what my Situation was to be. My silver poringer of vast Service, it being the only bowl, poringer or cup belonging to the Ship. I should not have been in this condition if I had not been assured that the Ship supplied every thing. I think the price we paid intitled us to better accommodations. In short I have been obliged to turn cook myself and have made two puddings, the only thing I have seen fit to eat. I have been obliged to order and direct sick as I have been to the cleaning out of the cabbin every day. It is a great misfortune that Ester is so sick. I have been obliged to see to the cleaning of the milk pail which has been enough to poison any body. If we do not die of Dirt now we shall at least eat our peck.
      
      

      Sunday June 27.
      
      
       I have been so sick that I could not be regular in my journal. We have had two days calm since we came to Sea. The rest of the time good winds which have brought us on our Way rejoiceing, for we have not had any bad weather except rain, thunder and lightning one evening which was not severe. I have been surprized at myself to find that I can sleep notwithstanding the lasshing of the waves; and the tumbling of the vessel. This is the 8th day of our imprisonment. We are now about 200 and 50 leagues from Boston. Our Gentleman all civil and polite. This Mr. G——n mentiond in the former part of this journal as an englishman, I rather think is Scotch, and appears to have inflamibility enough to furnish a Waggon load of Baloons. He talks much. His countanance planly speaks the ruleing passions of his mind. He governs himself as he appears to know what belongs to a Gentleman. Our Captain appears more amiable at sea than on shore, his men all still and quiet, nothing severe towards them has yet appear’d. The mate a droll being; swears for all the rest of the Ship. A Good deal in his manners like Captn. Newcombe, has been several times taken during the war, and has many a sad as well as diverting Story to tell which he does with a countanance as droll as you please. He is a right Tar in his manners.
      
      

      Monday Mor’g 28 June.
      
      
       A very dissagreeable Night. Wind at the southard near the Banks of Newfoundland. The morning damp. A most voilent Headack. Sick every one of us. Our Ship goes at about nine and 8 knots an hour. No going upon deck. Their is so much confinement on Board a Ship and such a Sameness that one knows not what to do. I have been reading since I came on Board Buchan Domestick Medicine. He appears a sensible, judicious and rational writer.
       
       I endeavour to bear my voyage with patience. It was at the request of my dear long absent Friend that I undertook it. I expected it would be dissagreable to be at sea. I can bear every thing I meet with better than the Nausias Smells: it is utterly impossible to keep nice and clean. I strive for Decency, and that can hardly be obtained. How flattering is attention and how agreeable does it render a person when it appears the result of a good Heart, disposed to make every one happy. This Dr. Clark is a very agreable Man. His kindness is of that Benevolent nature which extends to all: to the Servant as well as the Master. He has renderd our passage much pleasenter than it could have been without him, and we have been so sick, that his advise has been of great use to us. By tomorrow we hope to make a quarter part of our passage. When may I begin to look forward to the joyfull day of meeting my long absent partner. Heaven grant it may be a joy, without alloy.
      
      
       
        
   
   William Buchan, Domestic Medicine; or, the Family Physician, Edinburgh, 1769, which went through 21 editions in English by 1813 (BM, CatalogueThe British Museum Catalogue of Printed Books, 1881–1900, Ann Arbor, 1946; 58 vols. Supplement, 1900–1905, Ann Arbor, 1950; 10 vols.). Among JA’s books in the Boston Public Library is listed an edition in French published at Geneva, 1781–1782, in 7 vols., 12mo (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
      
     